Name: Commission Regulation (EC) No 783/2005 of 24 May 2005 amending Annex II to Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  information technology and data processing;  economic analysis
 Date Published: nan

 25.5.2005 EN Official Journal of the European Union L 131/38 COMMISSION REGULATION (EC) No 783/2005 of 24 May 2005 amending Annex II to Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1), and in particular Article 1(5) and Article 6 point (b) thereof, Whereas: (1) By virtue of Article 6 of Regulation (EC) No 2150/2002, the Commission is required to lay down the arrangements for implementing that Regulation. (2) Under Article 6 point (b) of Regulation (EC) No 2150/2002, the Commission may adapt the specifications in the Annexes thereto. (3) Commission Regulation (EC) No 574/2004 establishes an amendment of the statistical nomenclature in Annex I and Annex III to Regulation (EC) No 2150/2002. Annex II to Regulation (EC) No 2150/2002 should now be adapted to match this amendment. (4) Regulation (EC) No 2150/2002 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 2150/2002, Section 2 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 574/2004 (OJ L 90, 27.3.2004, p. 15). (2) OJ L 181, 28.6.1989, p. 47. ANNEX ANNEX II SECTION 2 Waste categories The list of waste categories for which the statistics are to be compiled, according to the recovery or disposal operations as referred to in section 8(2), are the following: Incineration Item No EWC-Stat Version 3 Hazardous/Non-hazardous waste Code Description 1 01 + 02 + 03 Chemical wastes (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Non-hazardous 2 01 + 02 + 03 excl. 01.3 Chemical wastes excluding Used oils (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Hazardous 3 01.3 Used oils Hazardous 4 05 Health care and biological wastes Non-hazardous 5 05 Health care and biological wastes Hazardous 6 07.7 Waste containing PCB Hazardous 7 10.1 Household and similar wastes Non-hazardous 8 10.2 Mixed and undifferentiated materials Non-hazardous 9 10.2 Mixed and undifferentiated materials Hazardous 10 10.3 Sorting residues Non-hazardous 11 10.3 Sorting residues Hazardous 12 11 Common sludges Non-hazardous 13 06 + 07 + 08 + 09 + 12 + 13 Other wastes (Metallic wastes + Non-metallic wastes + Discarded equipment + Animal and vegetal wastes + Mineral wastes + Solidified, stabilised or vitrified wastes) Non-hazardous 14 06 + 07 + 08 + 09 + 12 + 13 excl. 07.7 Other wastes (Metallic wastes + Non-metallic wastes excluding Waste containing PCB + Discarded equipment + Animal and vegetal wastes + Mineral wastes + Solidified, stabilised or vitrified wastes) Hazardous Operations which may lead to recovery (excluding energy recovery) Item No EWC-Stat Version 3 Hazardous/Non-hazardous waste Code Description 1 01.3 Used oils Hazardous 2 06 Metallic wastes Non-hazardous 3 06 Metallic wastes Hazardous 4 07.1 Glass wastes Non-hazardous 5 07.1 Glass wastes Hazardous 6 07.2 Paper and cardboard wastes Non-hazardous 7 07.3 Rubber wastes Non-hazardous 8 07.4 Plastic wastes Non-hazardous 9 07.5 Wood wastes Non-hazardous 10 07.6 Textile wastes Non-hazardous 11 09 excl. 09.11, 09.3 Animal and vegetal wastes (excluding animal waste of food preparation and products; and animal faeces, urine and manure) Non-hazardous 12 09.11 Animal waste of food preparation and products Non-hazardous 13 09.3 Animal faeces, urine and manure Non-hazardous 14 12 Mineral waste Non-hazardous 15 12 Mineral waste Hazardous 16 01 + 02 + 03 + 05 + 08 + 10 + 11 + 13 Other wastes (Chemical compound wastes + Chemical preparation wastes + Other chemical wastes + Health care and biological wastes + Discarded equipment + Mixed ordinary wastes + Common sludges + Solidified, stabilised or vitrified wastes) Non-hazardous 17 01 + 02 + 03 + 05 + 07.5 + 07.7 + 08 + 10 + 11 + 13 excl. 01.3 Other wastes (Chemical compound wastes excluding Used oils + Chemical preparation wastes + Other chemical wastes + Health care and biological wastes + Wood wastes + Waste containing PCB + Discarded equipment + Mixed ordinary wastes + Common sludges + Solidified, stabilised or vitrified wastes) Hazardous Disposal (other than incineration) Item No EWC-Stat Version 3 Hazardous/Non-hazardous waste Code Description 1 01 + 02 + 03 Chemical wastes (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Non-hazardous 2 01 + 02 + 03 excl. 01.3 Chemical wastes excluding Used oils (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Hazardous 3 01.3 Used oils Hazardous 4 09 excl. 09.11, 09.3 Animal and vegetal wastes (excluding animal waste of food preparation and products; and animal faeces, urine and manure) Non-hazardous 5 09.11 Animal waste of food preparation and products Non-hazardous 6 09.3 Animal faeces, urine and manure Non-hazardous 7 10.1 Household and similar wastes Non-hazardous 8 10.2 Mixed and undifferentiated materials Non-hazardous 9 10.2 Mixed and undifferentiated materials Hazardous 10 10.3 Sorting residues Non-hazardous 11 10.3 Sorting residues Hazardous 12 11 Common sludges Non-hazardous 13 12 Mineral wastes Non-hazardous 14 12 Mineral wastes Hazardous 15 05 + 06 + 07 + 08 + 13 Other wastes (Health care and biological wastes + Metallic wastes + Non-metallic wastes + Discarded equipment + Solidified, stabilised or vitrified wastes) Non-hazardous 16 05 + 06 + 07 + 08 + 13 Other wastes (Health care and biological wastes + Metallic wastes + Non-metallic wastes + Discarded equipment + Solidified, stabilised or vitrified wastes) Hazardous